IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             : No. 2722 Disciplinary Docket No. 3
                                             :
WILLIAM H. LYNCH, JR.                        : Board File No. C2-20-130
                                             :
                                             : (Court of Common Pleas of Chester
                                             : County, No. CP-15-CR-4322-2019)
                                             :
                                             : Attorney Registration No. 39874
                                             :
                                             : (Chester County)


                                         ORDER

PER CURIAM
       AND NOW, this 13th day of July, 2020, upon review of the responses to a rule to

show cause why William H. Lynch, Jr., should not be placed on temporary suspension,

the Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E.

214(d)(4) and (f)(2) are specifically preserved.